Citation Nr: 1629748	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus type 2.

2.  Entitlement to an initial rating higher than 20 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to an initial rating higher than 20 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating higher than 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable rating for cataracts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1971 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) is from February 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran had a personal hearing with a member of the Board in August 2011.  That member is no longer available to participate in a decision in this case.  The Veteran was advised of this in a February 2016 letter, and given the opportunity to have another hearing with a current VLJ who will be available to participate in a decision.  He opted to have another hearing at his local RO.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) so that another hearing may be scheduled.




REMAND
	
The Veteran has requested a live hearing before a VLJ, as opposed to a video conference hearing.  This must be scheduled as soon as practicable.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing (TBH) before a member of the Board at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




